Citation Nr: 1108614	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from a myelogram performed at the New Orleans VA Medical Center on October 14, 1971.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from May 23, 1951 to July 31, 1951 and from July 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002 and January 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in New Orleans in July 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and compensation benefits under 38 U.S.C.A. § 1151.  The Board has determined that additional development is required before it can adjudicate the Veteran's claims.  

Hypertension claim

The Veteran asserts he was hospitalized during service for hypertension symptoms, and has had problems with his blood pressure continuously since that time.
The RO has attempted to obtain his service treatment records from the National Personnel Records Center (NPRC), but in a February 2002 statement, the NPRC concluded that the records were unavailable, reportedly due to a fire at the facility in 1973, and that a search for such records should be considered using code MO5.  A MO5 request was initiated in March 2002.  However, the request was unable to be completed without additional information concerning the Veteran's organization information (company, battery, battalion, etc.).  Therefore, an additional MO5 request should be made using the organization information provided by the Veteran.  See the Veteran's February 2002 NA From 13055, Request for Information Needed to Reconstruct Medical Data.  Should the NPRC respond again that they are unable to locate the records, VA should follow the procedures set forth in the M21-1MR, Part III, Subpart iii, Chapter 2, Section 1, "Control of and Follow-Up on Record Requests."  Should the records appear unavailable, VA should also follow the procedures set forth in paragraph 59 of the same MR section "When Service Records are Unavailable," which includes informing the Veteran that the service records are unavailable and issuing a formal finding of record unavailability.  The Board notes that obtaining service treatment records is VA's responsibility, and that efforts to locate such records must continue until it is determined that the records do not exist or that further attempts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).

38 U.S.C.A. § 1151 claim

The Veteran also contends that the dye used in a myelogram performed at the VA Medical Center in New Orleans in 1971 aggravated a pre-existing back disability and caused additional medical problems, including headaches, a burning sensation in the legs and feet, and a stress disorder.  The record confirms that the Veteran underwent a myelogram on October 14, 1971, and he current has diagnoses of cervical and lumbar spondylosis.  VA has not afforded the Veteran an examination, nor obtained a medical opinion with respect to his claim for compensation benefits under 38 U.S.C.A. § 1151.  Because the threshold requirement under 38 C.F.R. § 3.159(c)(4) have been met, this development is required prior to appellate review.

Finally, the Veteran should be provided with notice concerning the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC and request another search for the Veteran's service treatment records using code MO5, this time providing them with the Veteran's organization information from his February 2002 NA Form 13055.  If no such records are available from the NPRC, that fact must be noted for the record.  VA should follow the procedures set forth in the M21-1MR, Part III, Subpart iii, Chapter 2, Section 1, "Control of and Follow-Up on Record Requests."  Should the records appear unavailable, VA should also follow the procedures set forth in paragraph 59 of the same MR section "When Service Records are Unavailable," which includes notifying the Veteran. 

2.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that sets forth the evidence necessary to establish compensation benefits under 38 U.S.C.A. § 1151.

3.  After completion of the above development, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has additional disability caused by his October 1971 VA myelogram.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should respond to the following questions:

(A) Does any additional disability exist as a result of the October 14, 1971, myelogram, to include disabilities of the spine, headaches, a burning sensation in the legs and feet, and/or a stress disorder?

(B)(1) If additional disability is found, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the myelogram?  

(2) Alternatively, if the additional disability was not due to the above, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the additional disability is due to an event not reasonably foreseeable?

4.  Readjudicate the claims of entitlement to service connection for hypertension and compensation benefits under 38 U.S.C.A. § 1151.  If the claims remain denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


